Citation Nr: 0836310	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  03-35 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for prostate cancer, 
postoperative prostatectomy, as a result of exposure to 
herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board issued a decision in May 2004 denying the veteran's 
claim, and he appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2005, pursuant to a 
Joint Motion, the Court issued an Order vacating the Board's 
decision and remanding the case for further development and 
readjudication in compliance with directives specified.  The 
Board subsequently remanded this case to the RO in July 2005, 
via the Appeals Management Center (AMC), to issue a 
supplemental statement of the case (SSOC) addressing some 
additional evidence from Congressman Lane Evans.

Thereafter, the Board denied the claim again in an April 2006 
decision, and the veteran again appealed to the Court.  In 
July 2007, pursuant to a Joint Motion, the Court issued an 
Order vacating the Board's decision and remanding the case 
for further development and readjudication in compliance with 
directives specified.  This time the Joint Motion is 
directing verification of the veteran's "TDY" 
foreign service from September 19, 1968, to March 16, 1969.

So to comply with the Court's Order, the Board is again 
remanding this case to the RO via the AMC.


REMAND

The veteran is claiming he developed prostate cancer as a 
result of exposure to Agent Orange while on active duty in 
the military.  According to the Joint Motion, this case must 
be remanded to help determine whether he was, in fact, 
exposed to Agent Orange during his military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
addition, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent, such as the dioxin in Agent 
Orange, unless there is affirmative evidence establishing 
that he or she was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2007).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service connected if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service.  38 C.F.R. § 3.309(e).  The list of diseases 
includes prostate cancer, the condition claimed in this 
appeal.  See 38 C.F.R. § 3.309(e).  Therefore, 
the determinative issue is whether the veteran was exposed to 
Agent Orange during his military service, which is presumed 
if he served in the Republic of Vietnam during the Vietnam 
era.  

VA has defined "service in Vietnam" to include service in the 
waters offshore and service in other locations only if the 
conditions of service involved duty or visitation in Vietnam.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2007).  The United States 
Court of Appeals for the Federal Circuit recently upheld the 
validity of this regulation, requiring a veteran to have 
actually set foot within land borders of Vietnam to receive 
the benefit of the herbicide presumption.  See Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008).  In addition, VA's General 
Counsel has held that the term "service in Vietnam" does not 
include the service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93 (August 12, 1993).  



In the prior decisions denying the claim, the Board 
determined the veteran did not serve in Vietnam or in other 
locations outside of Vietnam where Agent Orange may have been 
used, so no entitlement to presumptive service connection.  
The Board determined he had no such exposure because he had 
asserted service in Guan and Thailand in the 1970s, after 
these areas were sprayed.  But his military personnel records 
show he was on "TDY" [temporary duty] foreign service from 
September 19, 1968, to March 16, 1969, however with no 
indication as to where specifically he was sent during this 
time.  

Given the fact that the veteran was awarded the Vietnam 
Service Medal, indicating service in Vietnam, the contiguous 
waters, Thailand, or Cambodia, the Joint Motion pointed out 
that the location of his TDY foreign service is relevant to 
determining whether he was exposed to Agent Orange.  
Accordingly, the Court has indicated the Board must attempt 
to obtain additional service personnel records that may 
clarify where the veteran was located during this period of 
foreign service, as the records currently on file note only 
that he was a B-52 recovery team member from August 1968 to 
June 1969.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Ask the veteran were he was sent 
during his period of temporary duty (TDY) 
from August 1968 to June 1969.

2.  With the benefit of this and any other 
information provided, contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to determine 
where the veteran was stationed during his 
period of TDY from September 1968 to March 
1969 - in particular, whether he was sent 
to Vietnam and whether there is any 
evidence he stopped in Vietnam during this 
temporary duty assignment or during 
flights elsewhere.

3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the record 
to the Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




